Citation Nr: 9919437	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-47 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for a left arm 
disorder.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to an evaluation in excess of 30 percent for 
status post total right hip replacement from March 9, 1994 to 
August 31, 1998.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The appellant has not served on active duty; however, he 
served on active duty for training from July 1951 to January 
1952.  His appeal ensues from August 1994 and October 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  In May 1997, the 
Board of Veterans' Appeal (Board) remanded this claim to the 
RO for additional development.


FINDING OF FACT

The record contains no competent medical evidence linking the 
appellant's back, right knee, right wrist, left arm, 
bilateral shoulder or neck disorder to his period of active 
duty for training.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
right wrist disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a left 
arm disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for a 
bilateral shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant claims that he is entitled to service 
connection for several musculoskeletal disorders because they 
developed as a result of incidents that occurred during 
active service.  The Board must determine whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of well-grounded claims, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claims, and the claims must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active military service, and medical 
evidence showing that the appellant currently has a 
disability, and that a nexus exists between that disability 
and the in-service injury or disease.  Id. at 1467-1468.  
"Active military service" includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) 
(1998). 

An appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the appellant had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In statements received during the pendency of this appeal and 
during hearings held in March 1995 and October 1996, the 
appellant asserted that he injured his back, right knee, 
right wrist, left arm, shoulder and neck during an explosion 
that occurred while engaging in combat activities in Korea in 
1951 or 1952, while being beaten as a prisoner of war (POW) 
in Korea, during hand-to-hand combat in Korea in 1953 when 
the enemy stabbed him with his bayonet, and when he was hit 
by shrapnel in Vietnam.  

In its May 1997 remand, the Board requested in part that the 
RO verify the appellant's claimed periods of service, 
including any time as a prisoner of war.  These actions were 
completed by the RO.  Service department sources reported 
there was no record that the appellant had been a POW.  The 
appellant has declined requests to provide additional 
information about alleged combat and POW experiences because 
he has stated that he is legally sworn to secrecy concerning 
such details.  

The appellant's service personnel records, received in August 
1997, disclose that he had no active duty service, but served 
on active duty for training from July 1951 to January 1952 
when he became an inactive member of the Michigan National 
Guard.  Service department records for establishing whether 
an individual was on active duty are binding on VA.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992) and Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Available service 
medical records do not confirm that the appellant suffered 
any of the alleged injuries during his period of active duty 
for training, but for the purpose of determining well 
groundedness, the appellant's assertions may be accepted as 
true because the probative nature of such claims is generally 
not challenged at this stage.  

Post-service medical evidence, specifically, letters and 
reports from private physicians, private clinical records, 
and a June 1994 report of VA examination, reflect that the 
veteran currently has osteoarthritis of the lumbar and 
cervical spine, degenerative disc disease of the lumbar 
spine, degenerative arthritis of the shoulders and right 
knee, and scars on the right wrist and left arm.  That 
notwithstanding, there is no evidence, beyond the appellant's 
statements, that any of these disorders is related to 
injuries sustained during the appellant's period of active 
duty for training.  

As a lay person, the appellant is not qualified to link any 
of his current disorders to his period of active duty for 
training; therefore, his statements, alone, do not constitute 
competent medical evidence of a nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the record lacks competent medical evidence 
linking the appellant's current back, right knee, right 
wrist, left arm, bilateral shoulder, and neck disorders to 
his period of active duty for training, these claims must be 
denied as not well grounded.  

The appellant has not met his initial burden of submitting 
evidence of well-grounded claims for service connection; 
therefore, the VA is under no duty to assist him in 
developing the facts pertinent to these claims.  See Epps, 
126 F.3d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  

The Board recognizes that these claims were denied by the RO 
on the merits, rather than as not well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that when an RO 
does not specifically address the question of whether a claim 
is well grounded but rather proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  In light of this holding, the 
Board finds that the appellant is not prejudiced by the 
manner in which the Board has disposed of his claim.


ORDER

Service connection for a back disorder, a right knee 
disorder, a right wrist disorder, a left arm disorder, a 
bilateral shoulder disorder and a neck disorder is denied. 


REMAND

By rating decision dated August 1994, the RO granted the 
appellant service connection and assigned him a 30 percent 
evaluation for a right hip disability, effective from March 
9, 1994.  The appellant appealed the assignment of the 30 
percent evaluation, and in August 1998, during the pendency 
of his appeal, the RO severed service connection for the 
veteran's right hip disability, effective from September 1, 
1998.  

In a November 1998 Supplemental Statement of the Case, the RO 
informed the veteran that, based on its decision to sever 
service connection for his right hip disability, it no longer 
needed to develop further his right hip claim as requested by 
the Board in its May 1997 Remand.  It does not appear, 
however, that the RO addressed whether the appellant would 
have been entitled to an evaluation in excess of 30 percent 
for his right hip disability before the severance became 
effective, i.e.,  from March 9, 1994 to August 31, 1998,.  
Inasmuch as the RO's severance did not render moot the 
appellant's right hip claim for the period of time he was in 
receipt of benefits, the development requested by the Board 
in May 1997 should be completed.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the Board must ensure compliance with 
remand orders).  Accordingly, the appellant's right hip and 
TDIU claims must be remanded for completion of all 
development requested in the Board's May 1997 remand.  

Essentially, the appellant contends that his right hip 
disability was more than 30 percent disabling, aggravated his 
back disorder, and rendered him unemployable.  In support of 
his claim, he has submitted a November 1994 letter from John 
J. Swienckowski, D.O., confirming that the appellant's right 
hip symptoms, including limitation of motion and pain, 
necessitated the use of ancillary walking aids, warranting a 
60 percent evaluation.  

As stated in the May 1997 Remand, an updated and more 
comprehensive medical opinion would be helpful in deciding 
the appellant's increased evaluation and TDIU claims.  Most 
of the clinical records dated during the time period at issue 
discuss how various disorders collectively impair the 
appellant's ability to function; they do not address the 
extent of impairment caused solely by his right hip 
disability.  In addition, in Fenderson v. West, 11 Vet. 
App. 119, 126-27 (1999), the Court held that in an initial 
compensation evaluation separate ratings may be assigned for 
separate periods of time based on the facts found.  

In a written statement received in November 1998, the 
appellant also initiated an appeal of the RO's August 1998 
rating decision, which severed service connection for his 
right hip disability.  The RO did not act in response to the 
appellant's statement; thus, on Remand, a Statement of the 
Case, which contains regulations pertinent to service 
connection severances, should be issued, and the appellant 
and his representative should be provided an opportunity to 
perfect his appeal with regard to the aforementioned issue. 

To ensure the record is fully developed and the appellant is 
afforded due process of law, this case is REMANDED to the RO 
for the following actions: 

1.  The RO should schedule the appellant 
for a comprehensive VA orthopedic 
examination.  Prior to the examination, 
the RO should provide the examiner with 
the claims folder and a copy of this 
decision for review.  The purpose of this 
examination is to determine to the extent 
possible, based on medical records dated 
from 1994 to 1998 and a current physical 
evaluation, whether the appellant's right 
hip disability warranted an evaluation in 
excess of 30 percent and/or rendered him 
unemployable from March 9, 1994 to August 
31, 1998.  The examiner should be 
requested to offer opinions, if possible, 
regarding: (1) the nature and extent of 
the appellant's right hip disability from 
March 9, 1994 to August 31, 1998, 
including a significant changes in the 
level of disability during this period; 
and (2) the extent to which the hip 
disability functionally interfered with 
employment activities (such as standing, 
walking or sitting) during the same time 
period.  The examiner should express the 
rationale on which he bases his or her 
opinions with attention to Dr. 
Swienckowski's November 1994 opinion.  

2.  After the development has been 
completed to the extent possible, the RO 
should review the appellant's claims of 
entitlement to an evaluation in excess of 
30 percent for status post total right 
hip replacement from March 9, 1994 to 
August 31, 1998, with attention to 
Fenderson v. West, and entitlement to 
TDIU.  Thereafter, the RO should furnish 
the appellant and his representative a 
Supplement Statement of the Case in 
accordance with the usual procedures.  

3.  The RO should also issue a Statement 
of the Case with respect to the severance 
action.  

The purpose of this REMAND is to develop further the 
appellant's appeal and to afford the appellant due process of 
law.  The Board does not intimate any opinion, favorable or 
unfavorable, as to the appeal's merits.  The appellant is 
free to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, he 
is not obligated to act unless otherwise notified.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

